Citation Nr: 1820735	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  04-16 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for enrollment in a flight training course, beginning in May 2003.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

This appeal arises from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In December 2003, the RO issued a Certificate of Eligibility for an approved program of education under the Montgomery GI Bill-Selected Reserve (MGIB-SR).  The RO stated the Veteran had 23 months and 17 days of full time benefits remaining.  The RO denied payment for a course of flight training from the Southeastern Flight School commencing on May 29, 2003 because the Veteran did not have a second class medical certificate on the date training commenced.  The Veteran appealed that decision.   

In October 2005, a Board hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.  In a February 20 2018 letter, the Veteran was informed that the VLJ who conducted the hearing is no longer employed by the Board.  The Veteran was also informed that he had the right to request another Board hearing is he so desired and that if he wished to have another hearing he should respond to the letter within 30 days.  To date, the Veteran has not responded.  Consequently, the Board presumes that the Veteran does not desire another hearing and will proceed to issue a decision in this case.       
 

FINDING OF FACT

On May 29, 2003, the date the Veteran commenced his flight training, he did not have a first or second class medical certificate.    


CONCLUSION OF LAW

The criteria for an award of educational assistance benefits under Chapter 30, Title 38, United States Code, for enrollment in a flight training course, beginning in May 2003 have not been met.  38 U.S.C. §§ 3034 (d), 7104(c) (2012); 38 C.F.R. § 21.4235 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the instant appeal because turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

II.  Analysis

The Veteran contends that he is entitled to payment of educational assistance benefits for a flight training course from the Southeastern Flight School commencing on May 29, 2003.  
 
The pursuit of flight training may be approved for an individual entitled to educational assistance benefits if (1) such training is generally accepted as necessary for the attainment of a recognized vocational objective in the field of aviation; (2) the individual possesses a valid private pilot's license and meets, on the day the individual begins a course of flight training, the medical requirements necessary for a commercial pilot certificate; and (3) the flight school courses meet Federal Aviation Administration (FAA) standards and are approved by the FAA and the State approving agency.  38 U.S.C. § 3034 (d); 38 C.F.R. § 21.4235.

A person must hold at least a second class medical certificate when exercising the privileges of a commercial pilot certificate.  14 C.F.R. § 61.23.  

Except for three instances which are not applicable in the present case (enrollment in an Airline Transport Pilot (ATP) course, enrollment in a ground instructor certification course, or enrollment in flight training at an institution of higher learning that leads to a standard college degree), an otherwise eligible veteran or service member must also hold at least a second-class medical certificate on the first day of training in the enrolled flight training course.  38 C.F.R. § 21.4235 (a), (f).  In the present case, Southeastern Flight School, the flight school at which the Veteran obtained the training in question, is not shown nor alleged to have been a recognized institution of higher learning and the Veteran does not show or contend that he participated in this flight training in pursuit of a standard college degree.  The evidence also indicates that the training at issue was not obtained as part of a ground instructor certification course, but rather constituted a vocational flight training program.  As such, the law requires that the Veteran must establish that he met the medical requirements necessary for a commercial pilot's license (i.e. the holding of a first or second class medical certificate) on May 29, 2003, the date that he began this course of flight training.  38 U.S.C. § 3034 (d)(2); 38 C.F.R. § 21.4235 (a).   

The evidence of record shows that the Veteran held a valid third-class medical certificate, dated October 26, 2001, prior to the training in question, and obtained a first-class medical certificate after the conclusion of the course, dated July 16, 2003, but he did not, in fact, hold a valid second-class certification in May 2003 on the first day of training in the enrolled course as required.  Per the applicable federal regulation, a second-class medical certificate is valid for the duration of 12 months following the month of the date of examination shown on the medical certificate.  14 C.F.R. § 61.23 (d)(2)(i); see also Fed. Aviation Admin., Pilot Medical Certification Questions & Answers available at https://www.faa.gov/licenses_certificates/medical_certification/faq/.  
Consequently, the July 2003 first class medical certificate was not valid prior to the date of examination, which was July 16, 2003.  There is also no other evidence of record, which reflects that the Veteran maintained a first or second class medical certificate at the time he began the May 2003 course.

The Board acknowledges the Veteran's testimony that he was unaware of VA's requirement that he have a second-class medical certificate at the time that he began his flight training and that Southeastern informed him that they would handle his paperwork and did not inform him of any need for the second class certificate.   
However, such lack of awareness does not provide a basis for the Board to award the benefit in this case.  In this regard, everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384 (1947).  Thus, federal regulations are binding on all who seek to come within their purview, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385.

In March 2006 letter, a private physician indicated that he did the third class physical for the Veteran on October 26, 2001 and that on July 16, 2003, the Veteran received the first class physical.  The physician noted that the Veteran was definitely qualified for the first class physical on October 26, 2001.  Although this evidence tends to support a finding that the Veteran had the requisite level of medical fitness for the flight training in question, as of October 26, 2001, it does not tend to indicate that he actually held at least a second class medical certificate on the first day of training on May 29, 2003, as is required by the controlling regulation.  38 C.F.R. § 21.4235 (a), (f).  

At the October 2005 hearing, the Veteran pointed out that a second class medical certificate is not required to obtain a commercial pilot's certificate.  Rather, it is required to exercise the privileges of a commercial pilot.  See 14 C.F.R. § 61.23.  Consequently, the Veteran essentially argued that since the pertinent statute in this case indicates that a Veteran must meet the medical requirements necessary for a commercial pilot's license on the first day of the flight training, he did meet this requirement because he could permissibly obtain and did permissibly obtain a commercial pilot certificate while holding a third class medical certificate.  See 38 U.S.C.A. § 3034 (d)(2).  This is a well-reasoned argument.  However, VA has interpreted the controlling statutory provision as actually requiring the holding of a second class medical certificate on the first day of training and the Board is bound by this interpretation.  See 38 C.F.R. §  21.4235 (a)(2).  Accordingly, it does not have a basis for awarding payment of educational benefits for the flight training course in this case given that the Veteran did not hold a second or first class medical certificate on the first day of the course.

The Veteran has also contended that the flight school was at fault in this case for not informing him of the requirement that he needed the second class medical certificate.  He has credibly testified that had he known of the requirement, he would have ensured that had obtained a valid second class medical certificate and ensured that it was in effect on the first day of the flight training course.  Thus, he essentially asserts that it is unfair not to grant payment of the educational assistance sought in this case.  The Board empathizes with the Veteran's position.  Unfortunately, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C. § 503 (b); McCay v. Brown, 9 Vet. App. 183, 189 (1996) (The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C. § 503 (a) and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion).

In sum, as the Veteran did not hold a valid second class medical certificate on the first day of his flight training program in May 2003, he does not meet a threshold eligibility requirement and is not eligible to receive the requested payment of educational assistance for this flight training program.  38 U.S.C. § 3034 (d) (2012); 38 C.F.R. § 21.4235 (2017). 

 
ORDER

Payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for enrollment in a flight training course, beginning in May 2003, is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


